Citation Nr: 0509743	
Decision Date: 04/04/05    Archive Date: 04/15/05

DOCKET NO.  03 36-283	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York



THE ISSUES

1.  Entitlement to service connection for asbestosis 
secondary to asbestos exposure.

2.  Entitlement to service connection for chronic bronchitis 
secondary to asbestos exposure.



REPRESENTATION

Appellant represented by:	New York State Division of 
Veterans' Affairs



ATTORNEY FOR THE BOARD

S. A. Mishalanie, Associate Counsel
INTRODUCTION

The veteran had active military service with the U.S. Coast 
Guard from March 1955 until retiring in March 1975.

This case comes to the Board of Veterans' Appeals (Board) 
from a February 2002 decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Buffalo, New York, which 
denied the veteran's claims for service connection for 
asbestosis and chronic bronchitis, secondary to asbestos 
exposure.  He filed a timely appeal.  

Unfortunately, because further development is needed before 
the Board can make a decision, this appeal is being REMANDED 
to the RO via the Appeals Management Center (AMC) in 
Washington, DC.  VA will notify you if further action is 
required on your part.


REMAND

The veteran claims he has asbestosis and chronic bronchitis 
as a result of being exposed to asbestos during his 20 years 
of honorable service with the Coast Guard.  He claims he was 
exposed to asbestos while aboard various vessels.  He 
maintains that asbestos covered the pipes that ran throughout 
the ships - including the mess hall, berthing area and 
workspace were he ate, slept and worked.  
(See his substantive appeal, VA Form 9, received in November 
2003).  His service medical records (SMRs), however, do not 
suggest asbestos exposure or treatment for a pulmonary 
condition of any sort.

Medical records from Ft. Drum indicate the veteran had 
several bouts of bronchitis and at least once incident of 
pneumonia during the mid 1990s.  These records also note that 
he had smoked 3 packs of cigarettes a day for five years.  He 
reported that he quit smoking in 1973.

In November 2001, a CT chest study from Samaritan Medical 
Center revealed multiple pleural plaques, a few of which were 
partially calcified and noted as being consistent with 
previous asbestos exposure.  However, no acute disease was 
noted.  In May 2002, Dr. Nicholson from Samaritan Family 
Health Center diagnosed the veteran with asbestosis and 
stated the CT Chest study confirmed asbestos exposure.

The report of the April 2003 VA examination indicates the 
veteran related a history of having been on 5 ships built 
before World War II that were insulated with asbestos.  He 
complained of intermittent shortness of breath and said he 
was diagnosed with asbestosis by a private physician 
(apparently referring to Dr. Nicholson).  The VA examiner 
acknowledged he did not have any of this private 
practitioner's medical records.  The VA examiner further 
noted an overall impression of asbestos exposure, but stated 
that a chest X-ray and pulmonary function test would be 
ordered to confirm active asbestocytosis.  An April 2003 
addendum to this examination report indicates the chest X-ray 
and pulmonary function test were normal.  So the examiner 
stated the results were not consistent with a diagnosis of 
asbestosis, and that there was no evidence to support such a 
diagnosis.

A July 2003 letter from Dr. Inhaber of Pulmonary Associates 
of Northern New York states:

[The veteran] suffers from chronic cough and 
shortness of breath.  He was seen today for these 
symptoms as well as an abnormal CT scan of the 
chest.  This CT revealed bilateral pleural 
plaques consistent with a previous exposure to 
asbestos.  This exposure likely occurred during 
his tenure with the coast guard between 1955 and 
1975.



Because of these conflicting medical opinions, further 
development of the evidence is needed before deciding this 
appeal.  First, an attempt must be made to obtain all of the 
veteran's private medical records relating to his pulmonary 
condition.  This obviously includes all records from the 
Samaritan Medical Center, Dr. Nicholson, and more recently - 
Dr. Inhaber.  See 38 C.F.R. § 3.159(c)(1) (2004) (The 
Veterans Claims Assistance Act (VCAA) requires that VA make 
reasonable efforts to help a veteran obtain evidence 
necessary to substantiate the claim, including records not in 
the custody of a Federal department or agency).  

Second, although the RO indicated in its June 2003 statement 
of the case (SOC) that it had provided the VA examiner with a 
copy of the claims file, the report of the March 2003 VA 
examination does not indicate whether it actually was 
reviewed.  It is clear, however, that the VA examiner did not 
have the veteran's private medical records (especially Dr. 
Nicholson's), which had found evidence of asbestosis.  Cf., 
Elkins v. Brown, 5 Vet. App. 474, 478 (1993) (where the Court 
rejected a medical opinion as immaterial where there was no 
indication the physician reviewed the veteran's SMRs or any 
other relevant documents that would have enabled him to form 
an opinion on service connection on an independent basis).  
See also Owens v. Brown, 7 Vet. App. 429 (1995); Swann v. 
Brown, 5 Vet. App. 229, 233 (1993).  

So, on remand, after an effort is made to obtain all of the 
veteran's relevant private medical records, these records 
should be associated with the other evidence in his claims 
file and the entire record should be made available for 
review by the VA examiner who examined him in March 2003.  
And this examiner should be asked to provide another addendum 
to the March 2003 report indicating whether, in light any 
additional evidence obtained, the veteran has asbestosis or 
chronic bronchitis.  Whether another physical examination or 
further tests are needed in order to make these diagnoses 
will be left to the discretion of the examiner.



If the VA examiner determines the veteran has a current 
pulmonary condition, he or she should be asked to provide an 
opinion as to whether the pulmonary condition is at least as 
likely as not (i.e., 50 percent probability or greater) 
related to asbestos exposure during the veteran's service in 
the Coast Guard.  If the same VA examiner who examined the 
veteran in March 2003 is not available, then VA shall 
designate another physician who is equally qualified to make 
these important determinations.

Third, the VA adjudication Procedure Manual, M21-1, Part VI, 
par. 7.21(d)(1), requires the RO to assure development is 
accomplished to determine whether there is pre-service and/or 
post-service evidence of occupational or other asbestos 
exposure.  See also VAOPGCPREC 4-2000 (April 13, 2000).  It 
does not appear this has been done.  So, also on remand, a 
request should be made for the veteran to provide a list of 
any pre- and post-service incidents of asbestos exposure.

Accordingly, this case is REMANDED to the RO for the 
following:

1.  Ask the veteran to provide of list of any 
and all incidents of asbestos exposure pre- 
and post-service.

2.  Also ask the veteran to provide the 
complete names and addresses of all private 
clinical sources and approximate dates of 
treatment, evaluation or hospitalization for 
the disabilities at issue since his retirement 
in 1975.  Ask that he complete and return the 
appropriate releases (VA Form 21-4142s) for 
the medical records of each private care 
provider since military service.

*This list should include, but is not limited 
to, all records in the custody of the 
Samaritan Family Health Center, Dr. Nicholson, 
and Dr. Inhaber.



Upon receipt of the appropriate releases, 
request all private treatment records 
indicated, if any, and associate all received 
with the file.  If any request for private 
treatment records is unsuccessful, notify the 
veteran appropriately.  38 U.S.C.A. 
§ 5103A(b)(2) (West 2002); 38 C.F.R. 
§ 3.159(e) (2004).  

Also ask each treating source to provide a 
medical opinion or diagnosis concerning the 
etiology of any pulmonary condition diagnosed, 
particularly insofar as whether any is related 
to asbestos exposure during the veteran's 
military service.

3.  If possible, have the VA physician 
who examined the veteran in March 2003 
submit an addendum to the report of that 
evaluation indicating whether, in light 
of any additional evidence since 
obtained, the veteran has asbestosis or 
chronic bronchitis.  (Note:  Whether 
another examination or further tests are 
needed in order to make these diagnoses 
is left to the discretion of the 
examiner).  

If the veteran currently has a pulmonary 
condition, including asbestosis or 
chronic bronchitis, the examiner should 
also provide an opinion as to whether it 
is at least as likely as not (i.e., 50 
percent probability or greater) that the 
pulmonary condition was caused by 
asbestos exposure during service in the 
Coast Guard.

If, for whatever reason, it is not 
possible to have that same VA examiner 
comment further, then obtain a medical 
opinion from another doctor equally 
qualified to make this important 
determination.  (Note:  If the latter 
situation arises, this may require having 
the veteran reexamined.)

If no opinion can be rendered, without 
resorting to pure speculation, explain 
why this is not possible.  

It is absolutely imperative that the VA 
examiner, whomever designated, has access 
to and reviews the claims folder for the 
veteran's pertinent medical history.  
This includes a complete copy of this 
remand and any records VA obtains from 
private medical car providers.  The 
examiner must note in the addendum that 
he or she has reviewed the claims file.  

4.  Review the claims file.  If any 
development is incomplete, including if 
the examination report does not contain 
sufficient information to respond to the 
questions posed, take corrective action 
before readjudication.  38 C.F.R. § 4.2 
(2004); Stegall v. West, 11 Vet. App. 268 
(1998).

5.  Then readjudicate the veteran's 
claims in light of any additional 
evidence obtained.  If they remain 
denied, prepare a supplemental statement 
of the case (SSOC) and send it to him and 
his representative.  Give them time to 
respond before returning the case to the 
Board for further appellate 
consideration.  

No action is required of the veteran or his representative 
until further notice is received.  By this action, the Board 
intimates no opinion, legal or factual, as to the ultimate 
disposition warranted in this case.  

The veteran has the right to submit additional evidence and 
argument concerning the claims the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	Keith W. Allen
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).




